Contact: Veronica Garza Investor Relations (512) 683-6873 National Instruments Reports Record Q2 Revenue and Operating Income Strong Gross Margins Drive Operating Leverage and Strategic Investments Q2 2010 Highlights · Record second quarter revenue of $212 million, up 39 percent year-over-year · Record second quarter operating income · GAAP gross margin of 77.0 percent and non-GAAP gross margin of 77.6 percent · Fully diluted GAAP EPS of $0.31 and non-GAAP fully diluted EPS of $0.36, both including a net foreign exchange loss of $0.02 per share · Record cash and short-term investments of $316 million as of June 30, 2010 · Deferred revenue increased by $3.5 million in Q2 to $64.5 million AUSTIN, Texas – July 27, 2010 – National Instruments (Nasdaq: NATI) reported quarterly revenue for Q2 2010 of $212 million, representing a 39 percent year-over-year increase and an 11 percent sequential increase. For the first half of 2010, the company reported a 30 percent increase in revenue and a 15 percent increase in non-GAAP operating expenses, compared to the first half of 2009. GAAP operating expenses grew by 14 percent in the first half of 2010, compared to the first half of 2009. Growing non-GAAP expenses at half the rate of revenue delivers on the goal expressed by the company at the 2009 NIWeek Investor Conference. Net income for Q2 2010 was $24.6 million, with GAAP fully diluted earnings per share (EPS) of $0.31. Non-GAAP net income was $28.3 million, with non-GAAP fully diluted EPS of $0.36. Operating income set a record for a second quarter, and operating margins improved significantlyover last year.
